I concur in the judgment. Under our system questions of fact are solely for the determination of the jury, and this court is not at liberty to set aside the verdict of a jury where there is sufficient evidence in law to support it. I have no hesitation, however, in saying that after carefully reading the testimony I have grave doubts as to whether or not the defendant was the party who committed the atrocious crime. The evidence as to his identity is not at all satisfactory, but it satisfied the jury and the trial judge who presided while the witnesses were testifying; and if the defendant is the party the verdict is correct.
It too often happens that in cases of this kind, where public clamor is great, that the jury are influenced by such public clamor and excitement to give a verdict that they would not give under ordinary circumstances. If anything should hereafter transpire by which the defendant's innocence can be established, the remedy is with the executive.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on October 13, 1910.